Citation Nr: 1829555	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  14-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a lung disability, to include emphysema and obstructive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1978 in the United States Army.  He died in February 2015, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

During the pendency of the appeal, the Veteran died, and the appellant filed a motion for substitution as the claimant.  In November 2016, the RO notified her that she was eligible for substitution as the claimant.

In March 2018, the appellant withdrew her request for a Board hearing.  


FINDING OF FACT

In a March 2018 written statement, the appellant indicated that she wanted to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met. 38 C.F.R. §38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a March 2018 written statement, the appellant indicated that she wanted to withdraw the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


